EXHIBIT 10.7

CAPITALSOURCE INC.
AMENDED AND RESTATED DEFERRED COMPENSATION PLAN
     This Amended and Restated CapitalSource Inc. Deferred Compensation Plan
(the “Plan”) is adopted by CapitalSource Inc., a Delaware corporation
(“CapitalSource”), for the purpose of providing a deferred compensation
arrangement to officers and to directors of the Company who are not also
employees of the Company (“non-employee directors”) and their beneficiaries in
consideration of services rendered to the Company and as an inducement for their
continued services in the future. The Plan was first effective November 26,
2003, and was subsequently amended March 11, 2004. The Plan was amended and
restated January 31, 2005, and also amended and restated on July 31, 2007. This
amendment and restatement of the Plan is effective August 8, 2008.
ARTICLE I: DEFINITIONS
     Whenever used herein, the masculine pronoun shall be deemed to include the
feminine, and the singular to include the plural, unless the context clearly
indicates otherwise, and the following definitions shall govern the Plan:

1.1.   “Account” means the book entry account established under the Plan for
each Participant (i) to which shall be credited such amounts as the Company
shall determine and the Participant’s Credited Investment Return (Loss)
determined under Article IV and (ii) which shall be reduced by any distributions
made to a Participant.   1.2.   “Beneficiary” those persons, trusts or other
entities entitled to receive Benefits which may be payable hereunder upon a
Participant’s death as determined under Article VI.   1.3.   “Benefits” means
the amounts credited to a Participant’s Account pursuant to such Participant’s
Deferred Compensation Agreements, plus or minus all Credited Investment Return
(Loss).   1.4.   “Board of Directors” or “Board” means the Board of Directors of
CapitalSource Inc.   1.5.   “Change of Control” means (i) the dissolution or
liquidation of the Company or a merger, consolidation, or reorganization of the
Company with one or more other entities in which the Company is not the
surviving entity, (ii) a sale of substantially all of the assets of the Company
to another person or entity, or (iii) any transaction (including without
limitation a merger or reorganization in which the Company is the surviving
entity) which results in any person or entity owning 50% or more of the combined
voting power of all classes of Shares of the Company or its successor.
Notwithstanding the

- 1 -



--------------------------------------------------------------------------------



 



    foregoing, a transaction described in clause (i) or clause (ii) of the
preceding sentence shall not be a Change of Control if persons who are
shareholders of the Company or its Affiliates immediately prior to the
transaction continue to own 50% or more of the combined voting power of the
Company or the resulting entity immediately following the transaction.
Notwithstanding the foregoing, a Change of Control shall not be deemed to have
occurred if a “change of control” within the meaning of Section 409A of the Code
(“Section 409A”) has not occurred.   1.6.   “Code” means the Internal Revenue
Code of 1986, as amended, and references to particular sections of the Code are
deemed to refer to such sections or any successor sections thereto.   1.7.  
“Committee” means the Compensation Committee of the Board.   1.8.   “Company”
means CapitalSource and any past, present or future parent corporation or
subsidiary corporation of CapitalSource or other legal entity under common
control with CapitalSource within the meaning of Section 414(c) of the Code. For
purposes of the Plan, the terms parent corporation and subsidiary corporation
shall be defined as set forth in Sections 424(e) and 424(f) of the Code.   1.9.
  “Credited Investment Return (Loss)” means the hypothetical investment return
which shall be credited to the Participant’s Account pursuant to Article IV.  
1.10.   “Deferred Compensation Agreement” means an agreement to participate and
to defer compensation between a Participant and the Company in such form and
consistent with terms of the Plan as the Company may prescribe from time to
time.   1.11.   “Distribution Date” means the date on which distribution of a
Participant’s Benefits is made or commenced pursuant to Article V.   1.12.  
“Distribution Election” means the election described in Section 5.2(b).   1.13.
  “Early Benefit Distribution Date” means the date in a different calendar year
than the year in which the Eligible Compensation to which the Deferred
Compensation Agreement relates is earned that the Participant has elected as a
Distribution Date.   1.14.   “Effective Date” means November 26, 2003.   1.15.  
“Eligible Compensation” means, with regard to non-employee directors of the
Company, annual board or committee retainers, equity awards and, effective with
regard to meeting fees earned on or after the 2004 Annual Meeting,

- 2 -



--------------------------------------------------------------------------------



 



    board or committee meeting fees, and with regard to employees, annual
bonuses and restricted stock unit grants.   1.16.   “Financial Hardship” means
one or more of the following events:

  a.   A sudden and unexpected illness or accident of the Participant or a
dependent (as defined in Section 152(a) of the Code) of the Participant;     b.
  A loss of the Participant’s property due to casualty; or     c.   Other
similar and extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant, as determined by the Company.    
d.   The need to pay for funeral expenses of a spouse, Beneficiary, or a
dependent (as defined in Section 152(a) of the Code)

1.17.   “CapitalSource” means CapitalSource Inc., a Delaware corporation.  
1.18.   “Participant” means a non-employee director of the Company or an officer
of the Company who has been designated by the Company as eligible to participate
in this Plan.   1.19.   “Plan” shall mean this CapitalSource Inc. Deferred
Compensation Plan, as it may be amended from time to time.   1.20.   “Plan Year”
means the calendar year or such other period of time as may be designated by the
Committee.   1.21.   “Separation from Service” means a termination of services
provided by a Participant to his or her employer, whether voluntarily or
involuntarily, other than by reason of death or Disability, as determined by the
Committee in accordance with Treas. Reg. §1.409A-1(h). In determining whether a
Participant has experienced a Separation from Service, the following provisions
shall apply:       For a Participant who provides services to an employer as an
employee, except as otherwise provided in part (c) of this Section, a Separation
from Service shall occur when such Participant has experienced a termination of
employment with such employer. A Participant shall be considered to have
experienced a termination of employment when the facts and circumstances
indicate that the Participant and his or her employer reasonably anticipate that
either (i) no further services will be performed for the employer after a
certain date, or (ii) that the level of bona fide services the Participant will
perform for the employer after such date (whether as an employee or as an
independent contractor) will permanently decrease to no more than 20% of the
average level of bona fide services performed by such Participant

- 3 -



--------------------------------------------------------------------------------



 



            (whether as an employee or an independent contractor) over the
immediately preceding 36-month period (or the full period of services to the
employer if the Participant has been providing services to the employer less
than 36 months).

If a Participant is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the Participant and the employer
shall be treated as continuing intact, provided that the period of such leave
does not exceed 6 months, or if longer, so long as the Participant retains a
right to reemployment with the employer under an applicable statute or by
contract. If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds 6 months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Plan as
of the first day immediately following the end of such 6-month period. In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
employer.
For a Participant who provides services to an employer as a non-employee
director, except as otherwise provided in part (c) of this Section, a Separation
from Service shall occur upon the termination of the Participant’s services as a
non-employee director if there is no other contractual relationship between the
Participant and such employer for the Participant to provide services.
For a Participant who provides services to an employer as both an employee and a
member of the Board of Directors, a Separation from Service generally shall not
occur until the Participant has ceased providing services for such employer as
both as an employee, as a member of the Board of Directors and as an independent
contractor, as determined in accordance with the provisions set forth above,
respectively. Similarly, if a Participant either (i) ceases providing services
for an employer as a member or the Board of Directors and begins providing
services for such employer as an employee, or (ii) ceases providing services for
an employer as an employee and begins providing services for such employer as an
independent contractor including as a member of the Board of Directors, the
Participant will not be considered to have experienced a Separation from Service
until the Participant has ceased providing services for such employer in all
capacities, as determined in accordance with the applicable provisions set forth
above.
Notwithstanding the foregoing provisions in this part (c), if a Participant
provides services for an employer as both an employee and as a member of the
Board of Directors, to the extent permitted by Treas. Reg. §1.409A-1(h)(5) the
services provided by such Participant

- 4 -



--------------------------------------------------------------------------------



 



as a member of the Board of Directors shall not be taken into account in
determining whether the Participant has experienced a Separation from Service as
an employee, and the services provided by such Participant as an employee shall
not be taken into account in determining whether the Participant has experienced
a Separation from Service as a member of the Board of Directors.

1.22.   “Shares” means shares of common stock of CapitalSource.   1.23.   “Stock
Unit” means an unfunded right to receive one share of Company common stock at a
future date. Stock Units do not have voting rights.   1.24.   “Termination
Event” means the Participant’s Separation from Service with the Company (within
the meaning of Section 409A) for any reason.

ARTICLE II: ELIGIBILITY

2.1.   Eligibility. Eligibility for participation in the Plan shall be limited
to non-employee directors of the Company and to officers of the Company who are
selected by the Company, in its sole discretion, to participate in the Plan. No
employee may be designated as eligible unless the employee belongs to “a select
group of management or highly compensated employees” as defined in Title I of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).
Non-employee directors and individuals who are in this select group shall be
notified as to their eligibility to participate in the Plan and shall be
eligible to defer Eligible Compensation in accordance with this Plan and rules
established by the Committee.

2.2.   Cessation of Participation. Participation in the Plan shall continue
until all of the Benefits to which the Participant is entitled thereunder have
been paid in full.

2.3.   Time of Election of Deferral. Except as otherwise provided in
Section 2.3, an election to defer Eligible Compensation must be made before the
year in which the Eligible Compensation is earned. In the case of a bonus,
except with regard to bonuses relating to 2005 performance or “performance-based
bonuses,” the election to defer must be made prior to the year in which the
bonus is earned. Notwithstanding the foregoing, in his or her first year of
eligibility a Participant may make a deferral election within 30 days of first
becoming eligible. This initial deferral may relate only to Eligible
Compensation attributable to the period following the deferral election.

  (i)   Special Rule for 2005 Bonuses. For bonuses earned in 2005, but paid
2006, in accordance with Notice 2005-1 elections to defer such bonuses may be
made no later than March 15, 2005.

- 5 -



--------------------------------------------------------------------------------



 



  (ii)   Special Rule for Performance-bases Bonuses. If a bonus is
“performance-based” within the meaning of Section 409A, an election to defer
such bonus may be made no later than six months before the end of the service
period to which such bonus relates and while achievement of the performance
goals is substantially uncertain.

ARTICLE III: PARTICIPANT’S ACCOUNTS

3.1.   Establishment of Accounts. The Company shall cause an Account to be kept
in the name of each Participant and each Beneficiary of a deceased Participant
which shall reflect the value of such Participant’s Benefits as adjusted from
time to time to reflect Credited Investment Return (Loss). Each such Account
initially shall be credited with the number of Stock Units calculated in
accordance with the Deferred Compensation Agreement.

3.2.   Vesting. Accounts shall be 100% vested at all times, except that any
vesting restrictions applicable to an award of Restricted Stock Units deferred
under the Plan shall apply to the portion of the Participant’s Account
attributable to such award until such restrictions lapse in accordance with the
original terms of the award.

ARTICLE IV: CREDITED INVESTMENT RETURN (LOSS)

4.1.   Credited Investment Return (Loss). All amounts credited to an Account
shall be deemed to be invested in Stock Units. Accounts shall be credited with
dividend equivalents to the extent dividends are paid on Company common stock.

ARTICLE V: BENEFITS

5.1.   (a) Timing of Distribution. The vested amounts credited to a
Participant’s Account shall be paid (or payment shall commence) within 60 days
after the earlier of (i) the Early Benefit Distribution Date, if the Participant
has made a valid election for early distribution of Benefits pursuant to
Section 5.1(b), or (ii) a Termination Event.

Anything in this Plan to the contrary notwithstanding, if (A) on the date of a
Termination Event for a Participant, any of the Company’s stock is publicly
traded on an established securities market or otherwise (within the meaning of
Section 409A(a)(2)(B)(i) of the Code), (B) Participant is determined to be a
“specified employee” within the meaning of Section 409A(a)(2)(B) of the Code,

- 6 -



--------------------------------------------------------------------------------



 



(C) the payments exceed the amounts permitted to be paid pursuant to Treasury
Regulations section 1.409A-1(b)(9)(iii) and (D) such delay is required to avoid
the imposition of the tax set forth in Section 409A(a)(1) of the Code as a
result of such termination, the Participant would receive any payment that,
absent the application of this Section 5.1, would be subject to interest and
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(2)(B)(i) of the Code, then no such payment shall
be payable prior to the date that is the earliest of (1) 6 months and one day
after date of the Participant’s Termination Event, (2) the Participant’s death
or (3) such other date as will cause such payment not to be subject to such
interest and additional tax (with a catch-up payment equal to the sum of all
amounts that have been delayed to be made as of the date of the initial
payment).
It is the intention of the Company and all Participants that payments or
benefits payable under this Plan not be subject to the additional tax imposed
pursuant to Section 409A. To the extent such potential payments or benefits
could otherwise be subject to such additional taxes, the Company and Participant
shall cooperate to structure the payments with the goal of giving the
Participant the economic benefits described herein in a manner that does not
result in such tax being imposed.
(b) Early Benefit Distribution. A Participant may elect an Early Benefit
Distribution Date. Such election shall be made on the Participant’s original
Deferred Compensation Agreement.
In the event a Participant has a Termination Event prior to his or her Early
Benefit Distribution Date, his or her election of an Early Benefit Distribution
Date shall not be given effect and distribution of the Participant’s Accounts,
to the extent vested, shall be made in accordance with Section 5.1(a) without
regard to the Early Benefit Distribution Date.

5.2.   (a) Method of Distribution. A Participant’s Account shall be paid in one
of the following methods specified in his or her most recent valid document or
agreement providing for a distribution method: (i) a single lump sum payment; or
(ii) in the case of Participants who are employees of the Company, substantially
equal annual installments over up to a ten year period. Accounts, adjusted for
applicable investment gains and losses, shall be divided by the number of years
remaining under the election to determine the amount of such annual installment.
For purposes of this Plan, the right to receive a benefit payment in annual
installments shall be treated as the entitlement to a single payment. All
payments from the Plan shall be in the form of CapitalSource common stock.

- 7 -



--------------------------------------------------------------------------------



 



(b) Distribution Election for Method of Distribution. The Participant shall
designate the method of distribution on the Deferred Compensation Agreement and
may amend any such designation in such form and manner as the Company may
prescribe. However, no amendment completed within twelve (12) full calendar
months preceding the Participant’s Termination Event or Early Benefit
Distribution Date, if applicable (whichever event or date gives rise to a
payment of Benefits to the Participant), or that has the effect of accelerating
payments, shall be given effect with respect to Benefits that become payable as
of such Termination Event or Early Benefit Distribution Date, if applicable. In
addition, any such amendment must delay payment (or, in the case of
installments, commencement of payments) at least five years.
(c) Death Benefits. In the event the Participant dies before his or her Benefits
have been fully distributed, the Participant’s Benefits shall be paid to his or
her Beneficiary in accordance with the Participant’s most recent valid
Distribution Election.
(d) Non-Election. If no Distribution Election has been properly made prior to
the Distribution Date, the Participant’s Benefits will be distributed in a
single lump sum. In the event that a Participant files an amended Distribution
Election as to the form of distribution but such amendment cannot be given
effect by reason of the provisions of Section 5.2(b), distribution shall be made
in accordance with the Participant’s Deferred Compensation Agreement, any valid
amendment thereto, or otherwise in accordance with this Section 5.2(d).
(e) Valuation of Accounts. Participants Accounts shall be valued as of the
valuation date immediately preceding the Distribution Date.

5.3.   Financial Hardship. Notwithstanding the foregoing, with the consent of
the Company, a Participant who is an employee of the Company may withdraw up to
one hundred percent (100%) of the vested amount credited to his or her Account
to the extent such withdrawal is required to meet an unforeseeable emergency of
the Participant constituting a Financial Hardship, provided that the entire
amount requested by the Participant is not reasonably available from other
resources of the Participant, and provided further that:

(a) The withdrawal must be necessary to satisfy the unforeseeable emergency and
no more may be withdrawn from the Participant’s Account than is required to
relieve the financial need, which shall include amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account other resources that are reasonably available to the Participant for
this purpose.

- 8 -



--------------------------------------------------------------------------------



 



(b) The Participant must certify such matters as the Company reasonably may
require, including that the financial need cannot be relieved: (i) through
reimbursement or compensation by insurance or otherwise; (ii) by reasonable
liquidation of the Participant’s assets, to the extent such liquidation would
not itself cause an immediate and heavy financial need; (iii) by discontinuing
the Participant’s salary deferrals, if any; or (iv) by borrowing from commercial
sources on reasonable commercial terms.
(c) Withdrawals for Financial Hardship will be limited to the amount reasonably
necessary to satisfy the emergency need. The Company shall be entitled to impose
such further or additional restrictions on a withdrawal for Financial Hardship
as it deems necessary to avoid adverse tax consequences to any Participant.

5.4.   Limitation on Distributions to Covered Employees. Notwithstanding any
other provision of this Article V, in the event that the Participant is a
“covered employee” as defined in Section 162(m)(3) of the Code, or would be a
covered employee if the Benefits were distributed in accordance with his or her
Distribution Election or withdrawal request, the maximum amount which may be
distributed from the Participant’s Account, in any Plan Year, shall not exceed
one million dollars ($1,000,000) less the amount of compensation paid to the
Participant in such Plan Year which is not “performance-based” (as defined in
Code Section 162(m)(4)(C)), which amount shall be reasonably determined by the
Company at the time of the proposed distribution. Any amount which is not
distributed to the Participant in a Plan Year as a result of the limitation set
forth in this Section 5.4 shall be distributed to the Participant in the next
Plan Year, subject to compliance with the foregoing limitation set forth in this
Section 5.4. This Section 5.4 shall not be given effect if its application would
result in the imposition of the 20% penalty tax under Section 409A.

5.5.   Tax Withholding. All payments under this Article V shall be subject to
all applicable withholding for state and federal income tax and to any other
federal, state or local tax which may be applicable thereto. In the event any
taxes become due prior to payment, including but not limited to, taxes under
Section 3121(v) of the Code, such taxes shall be the sole responsibility of the
Participant.

ARTICLE VI: BENEFICIARIES

6.1.   Designation of Beneficiary. The Participant shall have the right to
designate, on such form as may be prescribed by the Company, a Beneficiary to
receive any Benefits due under Article V which may remain unpaid at the

- 9 -



--------------------------------------------------------------------------------



 



    Participant’s death and shall have the right at any time to revoke such
designation and to substitute another such Beneficiary.

6.2.   No Designated Beneficiary. If, upon the death of the Participant, there
is no valid designation of a Beneficiary, the Beneficiary shall be the
Participant’s estate.

ARTICLE VII: ADMINISTRATION OF THE PLAN

7.1.   Administration by the Company. This Plan shall be administered by the
Committee. The Committee has the authority to amend the Plan and the sole
discretion to interpret the Plan and to determine all questions arising in the
administration, interpretation, and application of the Plan. The Committee’s
powers include the power, in its sole discretion and consistent with the terms
of the Plan, to determine who is eligible to participate in this Plan, to
determine the eligibility for and the amount of benefits payable under the Plan,
to determine when and how amounts are allocated to a Participant’s Account, to
establish rules for determining when and how elections can be made, to adopt any
rules relating to administering the Plan and to take any other action it deems
appropriate to administer the Plan. The Committee may delegate its authority
hereunder to one or more officers of the Company. Whenever the value of an
Account is to be determined under this Plan as of a particular date, the
Committee may determine such value using any method that is reasonable, in its
discretion. Whenever payments are to be made under this Plan, such payments
shall be made or begin within 60 days and no interest shall be paid on such
amounts for any reasonable delay in making the payments.   7.3   Claims
Procedures. (a) The Committee shall maintain procedures with respect to the
filing of claims for benefits under the Plan. Pursuant to such procedures, any
Participant or beneficiary (hereinafter called “claimant”) whose claim for
benefits under the Plan is denied shall receive written notice of such denial.
The notice shall set forth:

     (i) the specific reasons for the denial of the claim;
     (ii) a reference to the specific provisions of the Plan on which the denial
is based;
     (iii) any additional material or information necessary to perfect the claim
and an explanation why such material or information is necessary; and
     (iv) a description of the procedures for review of the denial of the claim
and the time limits applicable to such procedures, including a

- 10 -



--------------------------------------------------------------------------------



 



statement of the claimant’s right to bring a civil action under ERISA following
a denial on review.
Such notice shall be furnished to the claimant within a reasonable period of
time, but no later than 90 days after receipt of the claim by the Plan, unless
the Committee determines that special circumstances require an extension of time
for processing the claim. In no event shall such an extension exceed a period of
90 days from the end of the initial 90-day period. If such an extension is
required, written notice thereof shall be furnished to the claimant before the
end of the initial 90-day period, which shall indicate the special circumstances
requiring an extension of time and the date by which the Committee expects to
render a decision.
(b) Right to a Review of the Denial. Every claimant whose claim for benefits
under the Plan is denied in whole or in part by the Committee shall have the
right to request a review of the denial. Review shall be granted if it is
requested in writing by the claimant no later than 60 days after the claimant
receives written notice of the denial. The review shall be conducted by the
Committee.
(c) Decision of the Committee on Appeal. At any hearing of the Committee to
review the denial of a claim, the claimant, in person or by duly authorized
representative, shall have reasonable notice, shall have an opportunity to be
present and be heard, may submit written comments, documents, records and other
information relating to the claim, and may review documents, records and other
information relevant to the claim under the applicable standards under ERISA.
The Committee shall render its decision as soon as practicable. Ordinarily
decisions shall be rendered within 60 days following receipt of the request for
review. If the need to hold a hearing or other special circumstances require
additional processing time, the decision shall be rendered as soon as possible,
but not later than 120 days following receipt of the request for review. If
additional processing time is required, the Committee shall provide the claimant
with written notice thereof, which shall indicate the special circumstances
requiring the additional time and the date by which the Committee expects to
render a decision. If the Committee denies the claim on review, it shall provide
the claimant with written notice of its decision, which shall set forth (i) the
specific reasons for the decision, (ii) reference to the specific provisions of
the Plan on which the decision is based, (iii) a statement of the claimant’s
right to reasonable access to, and copies of, all documents, records and other
information relevant to the claim under the applicable standards under ERISA,
and (iv) and a statement of the claimant’s right to bring a civil action under
ERISA. The Committee’s decision shall be final and binding on the claimant, and
the claimant’s heirs, assigns, administrator, executor, and any other person
claiming through the claimant.

- 11 -



--------------------------------------------------------------------------------



 



ARTICLE VIII: MISCELLANEOUS

8.1.   The right of a Participant or his or her designated Beneficiary to
receive a distribution hereunder shall be an unsecured claim against the general
assets of the Company, and neither the Participant nor a designated Beneficiary
shall have any rights in or against any specific assets of the Company.
Notwithstanding the previous sentence, the Company reserves the right to
establish a grantor trust, the assets of which shall remain subject to claims of
creditors of the Company, to which Company assets may be invested to fund some
or all of the liabilities represented by this Plan. This Plan shall not be
construed to require the Company to fund, prior to payment, any of the Benefits
payable under this Plan.

8.2.   If, in the Company’s opinion, a Participant or Beneficiary for any reason
is unable to handle properly any property distributable to him or her under the
Plan, then the Company may make such arrangements which it determines to be
beneficial to such Participant or Beneficiary, to the extent such arrangements
have not been made by such Participant or Beneficiary, for the distribution of
such property, including (without limitation) the distribution of such property
to the guardian, conservator, spouse or dependent(s) of such Participant or
Beneficiary.

8.3.   The right of any Participant, any Beneficiary, or any other person to the
payment of any Benefits under this Plan shall not be assigned, transferred,
pledged or encumbered.

8.4.   This Plan shall be binding upon and inure to the benefit of the Company,
its successors and assigns and the Participant and his or her heirs, executors,
administrators and legal representatives.

8.5.   Nothing contained herein shall be construed as conferring upon any
Participant the right to continue in the employ or service of the Company as an
employee or otherwise.

8.6.   If the Company, the Participant, any Beneficiary, or a successor in
interest to any of the foregoing, brings legal action to enforce any of the
provisions of this Plan, the prevailing party in such legal action shall be
reimbursed by the other party for the prevailing party’s costs of such legal
action including, without limitation, reasonable fees of attorneys, accountants
and similar advisors and expert witnesses.

8.7.   This Plan shall be construed in accordance with and governed by the laws
of the State of Maryland, without reference to the principles of conflicts of
law thereof, to the extent such construction is not pre-empted by any applicable
federal law.

- 12 -



--------------------------------------------------------------------------------



 



8.8.   This Plan constitutes the entire understanding and agreement with respect
to the subject matter contained herein, and there are no agreements,
understandings, restrictions, representations or warranties among any
Participant and the Company other than those set forth or provided for herein.

8.9.   (a) This Plan may be amended or terminated by CapitalSource at any time
in its sole discretion by resolution of its Board, the Committee or any other
committee to which its Board has delegated such authority to amend; provided,
however, that no amendment may be made which would alter the irrevocable nature
of an election or which would reduce the amount credited to a Participant’s
Account on the date of such amendment. If the Plan is terminated, Compensation
shall prospectively cease to be deferred as of the date of the termination. Each
Participant will be paid the value of his or her Account at the time and in the
manner provided for in Article V; provided, that if such payment would result in
the imposition of the 20% penalty tax under Section 409A, payment will instead
be made in accordance with Section 5.1 and Section 5.2.

(b) Notwithstanding the foregoing paragraph or any other provision in this Plan
to the contrary, upon the consummation of a Change of Control, each
Participant’s Account shall be distributed to him or her in a lump sum
distribution within 15 days following the consummation of such Change in
Control, or, in the event there is a trust in effect with respect to the Plan,
in accordance with the terms of the trust.
*          *          *
          To record the adoption of the Plan as amended and restated, the
Company has caused its authorized officer to execute the same this 8th day of
August, 2008.

                  CAPITALSOURCE INC.    
 
           
 
  By:    /s/ JOSEPH TURITZ    
 
         
 
           
 
  As its:    Assistant Secretary    
 
           

- 13 -